MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order adopting and affirming an Immigration Judge’s order denying petitioners Constantino Vargas Barrera, Patricia Caloca Vazquez, Fabiola Sarai Diaz Caloca, and *381Saul Diaz Caloca’s applications for cancellation of removal.
A review of the administrative record demonstrates that petitioners Fabiola Sarai Diaz Caloca and Saul Diaz Caloca have presented no evidence that they have a qualifying relative as defined in 8 U.S.C. § 1229b(b)(l)(D). See Molino-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir. 2002). The BIA therefore correctly concluded that, as a matter of law, petitioners were ineligible for cancellation of removal. Accordingly, respondent’s motion for summary disposition is granted with regard to petitioners Fabiola Sarai Diaz Caloca and Saul Diaz Caloca because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
We have reviewed the opposition to the motion to dismiss this petition for review for lack of jurisdiction with regard to petitioners Constantino Vargas Barrera and Patricia Caloca Vazquez, and we conclude that petitioners have failed to raise a color-able constitutional or legal claim to invoke our jurisdiction over this petition for review. See Falcon Carriche v. Ashcroft, 350 F.3d 845 (9th Cir.2003); Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir. 2001). Accordingly, respondent’s motion to dismiss this petition for review for lack of jurisdiction with regard to petitioners Constantino Vargas Barrera and Patricia Caloca Vazquez is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.